Citation Nr: 0942471	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-28 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran had active naval service from July 1969 to 
December 1971.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a March 2007 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Lincoln, Nebraska.  

In April 2009, the Board issued a decision denying 
entitlement to service connection for diabetes mellitus and 
remanding the issues of entitlement to service connection for 
an acquired psychiatric disorder, a TDIU and a permanent and 
total rating for pension purposes.  

In a June 2009 Decision Review Officer decision, the Veteran 
was granted service connection for obsessive compulsive 
disorder with dysphoric mood and the disability was assigned 
a 50 percent rating.  In a July 2009 decision, a Decision 
Review Officer granted nonservice-connected pension benefits.  
The case has been returned to the Board for further appellate 
action on the Veteran's claim for a TDIU.  


FINDINGS OF FACT

1.  The Veteran is currently service connected for obsessive 
compulsive disorder with dysphoric mood, rated as 50 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
bilateral hearing loss, rated as non-compensable; his 
combined evaluation for compensation is 60 percent.

2.  The Veteran's service-connected disabilities, singly or 
in combination, do not preclude him from obtaining or 
maintaining any form of substantially gainful employment 
consistent with his education and industrial background.



CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veteran is seeking a TDIU.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The Veteran was provided adequate VCAA notice, to include 
notice with respect to the effective-date element of the 
claim, in a letter mailed in November 2006, prior to the 
initial adjudication of the claim.  

The Board further notes that service treatment records and 
all available post-service medical evidence identified by the 
Veteran have been obtained.  The Veteran has been provided VA 
examinations in response to this claim, and a medical opinion 
has been rendered in response to Board remand directives.  
Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate, "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less 
than total when the claimant is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, it must be rated at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extra-schedular consideration in accordance 
with 38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a TDIU on an extra-
schedular basis, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran currently has three service-connected 
disabilities - obsessive compulsive disorder with dysphoric 
mood, rated as 50 percent disabling; tinnitus, rated as 10 
percent disabling; and bilateral hearing loss, rated as non-
compensable.  The combined rating for the service-connected 
disabilities is 60 percent.  Since he does not have a single 
disability rated at 60 percent or more and the combined 
rating for the service-connected disabilities is less than 70 
percent, he does not meet the minimum schedular criteria for 
a TDIU.

The Board has also considered whether the case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  However, in this 
case, it does not appear that the Veteran is in fact unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities.  The Board notes 
that the Veteran is considered disabled due to nonservice-
connected diabetes and diabetic-related disease.  The report 
of June 2009 VA general medical examination reflects that 
uncontroverted medical opinion that diabetes and the need for 
insulin, with three to four episodes per month of 
hypoglycemia, very likely render the Veteran unemployable.  
It does not indicate that either tinnitus or hearing loss 
contribute to unemployability.  

The preponderance of the evidence is against a finding that 
the Veteran's service-connected disabilities render him 
unemployable.  The record reflects that the Veteran has 
worked for many years as a self-employed carpenter.  In a 
June 2009 report of VA psychiatric examination, the examining 
psychiatrist observed that the Veteran's history indicated 
that his physical conditions would cause significant loss of 
work time.  He explained that the depression symptoms might 
cause some loss of work time but that at the present level 
would not cause significant impairment in self-employed 
status, as the Veteran could make up for days he did not feel 
like going to work.  

The Board acknowledges consistent with the report of the June 
2009 psychiatric examination and his complaints on 
examinations that the Veteran's service-connected psychiatric 
disability presents certain limitations inasmuch as there is 
reduced reliability and productivity consistent with a 50 
percent rating for psychiatric disorder.  However, for a 
Veteran to prevail on a TDIU claim on an extra-schedular 
basis, the record must reflect some factor which takes the 
case outside the norm.  In this case, the objectively 
demonstrated manifestations of the service-connected 
disabilities are contemplated by the schedular criteria.  No 
medical professional has opined that the Veteran's service-
connected disabilities render him unable to obtain or 
maintain substantially gainful employment consistent with his 
education and occupational background due to service-
connected disability.  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).

The Board also acknowledges that the Veteran has maintained 
steady employment, but on a self-employed basis, for many 
years.  To the extent that he urges he lacks the ability to 
sustain more productive work due to his service-connected 
disabilities, the fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  Here, the 
evidence clearly demonstrates that the Veteran's service 
connected disabilities are not sufficient to render him 
unemployable.  Accordingly, the Board must also conclude that 
referral of the TDIU claim for extra-schedular consideration 
is not in order.


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


